Citation Nr: 1602689	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease status post myocardial infarction.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1959 to August 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a January 2014 rating decision, the RO granted service connection for ischemic heart disease status post myocardial infarction and assigned a 10 percent disability evaluation, effective March 1, 2012.  In a September 2014 rating decision, the RO denied service connection for sleep apnea.  

Following the April 2015 statements of the case, the Veteran submitted additional medical evidence, which was not accompanied by a waiver of RO review. However, because the Veteran's substantive appeal was received after February 2, 2013, the Board is not required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of an increased evaluation for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's obstructive sleep apnea is caused by his service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis.


CONCLUSION OF LAW

Obstructive sleep apnea is proximately due to damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has sleep apnea secondary to his service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis.  His wife indicated that the Veteran started snoring after his surgery for his submandibular gland cancer. 

The record is replete with diagnoses of sleep apnea, and the Veteran is service-connected for damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis.  Accordingly, the issue for resolution is whether the Veteran's current sleep apnea is caused or aggravated by his service-connected disabilities.  

In a September 2014 VA examination report, the VA examiner opined that the Veteran's sleep apnea was as likely as not (50 percent or greater probability) due to multiple risk factors (i.e. male sex, increasing age, alcohol use and obesity).  The examiner concluded that the Veteran's sleep apnea was less than likely as not (50 percent or greater probability) proximately due to or the result of residual scar, status-post adenocystic carcinoma of the submandibular gland.  The examiner observed that the Veteran was 74 years old at the time of diagnosis, he stated that he consumed one to two drinks per week, his BMI at the time of his sleep study was 31 (a BMI greater than 30 is considered obese), and his neck circumference at the time of the sleep study was documented as 17 inches (neck circumference of 17 and greater is associated with increased risk of sleep apnea).  The examiner noted that although prior neck surgery could potentially contribute to upper airway obstruction and obstructive sleep apnea, it would be expected that the sleep disorder would present within a few years of the surgery.  The examiner then noted that the Veteran did not have any sleep complaints in 1976 or 1979, but ten years after the surgery.  He added that the combination of the Veteran's age, obesity, and body habitus is known to significantly increase risk for obstructive sleep apnea.  The examiner determined that although it is possible that his prior surgery may have contributed to sleep apnea, the probability was less than 50 percent that the surgery was the main cause.

In a March 2015 statement, a VA clinician noted that he had reviewed the Veteran's surgery report for his removal of the right submandibular gland.  He observed that the Veteran was not overweight when sleep apnea developed, and that he was now overweight because he had a hip replacement in 2013.  He opined that based on the medical records, it was within reasonable medical probability that the surgery caused or contributed to sleep apnea.  It was noted that the Veteran did not have an enlarged neck, he was not overweight when his sleep apnea began per his history, he does not consume excess alcohol, and he does have a compromised airway (mallampati iv), which could in part be related to surgery.  The clinician noted that both the Veteran and his wife stated that his symptoms began within several years of the surgery but because of lack of knowledge, they did not seek help until 2013. 

The evidence also includes a November 2014 statement from the Veteran's wife that she noticed the Veteran started snoring after his neck surgery.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea secondary to service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis is warranted.  First, the Board finds the Veteran and his wife's statements regarding onset of sleep symptoms following surgery competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Second, although the VA examiner provided a negative nexus opinion, the subsequent opinion provided by the VA clinician is more probative as it was based on a complete review of record, including the previous VA examination.  Additionally, the subsequent VA clinician addressed several incorrect factors cited by the VA examiner.  Accordingly, the Board attributes the VA examination little probative weight as it was based on inaccurate factual premises.  Therefore, the criteria for service connection for obstructive sleep apnea secondary to secondary to service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis have been met.  


ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected damage to cranial nerves V, VII, and X associated with residual scar, status post adenocystic carcinoma of the submandibular gland with ptosis, is granted.


REMAND

As to the Veteran's claim for an increased evaluation for ischemic heart disease, the Board notes that additional development is necessary.  In a July 2015 statement, the Veteran indicated that he was in cardiac rehabilitation at the VA Medical Center in Ann Arbor, Michigan for six weeks from May 2015 to July 2015.  While he submitted a summary report from his hospitalization dated in June 2015, the Board notes that the complete records from his hospitalization have not been obtained.  Therefore, his complete records for his treatment must be obtained.  Additionally, he has not been provided an updated examination since his rehabilitation.  Therefore, he must be provided an updated examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Centers and obtain and associate with the virtual claims file all outstanding records of treatment, to specifically include the Veteran's hospitalization from May 2015 to June 2015 for his heart disability.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected ischemic heart disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In particular, the level of METs resulting in dyspnea, fatigue, angina, dizziness, or syncope should be noted.  If exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


